Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because the drawings fail to show:
Lubricant feed lines being formed in outer caps as recited in claim 27.
A central lubricant feed line on said cardan shaft body or on one of said first and second joint yokes, and said central lubricant feed line is connected to said feed lines assigned to said ends as recited in claim 29.
Said central lubricant feed line is disposed on said first joint yoke being a non-articulated joint yoke or said cardan shaft body as recited in claim 30.
A rotary feedthrough as recited in claim 31.
37 CFR 1.84(p)(4) because at Fig. 4, reference characters "41" and "43" have both been used to designate the same feed line.  
37 CFR 1.84(p)(4) because reference numeral 35 appears in Figs. 2 & 3, but does not appear in the description.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at page 9, line 30 through page 10, line 2, lubricant is described as passing from feed line 45 into feed line 41. However, there is no path or previous description of a means by which lubricant could do this.  Figs. 2 & 3 clearly show lubricant passing from feed line 45 directly into feedthrough 35.

The detailed description of the invention is objected to because it fails to describe details corresponding to the following claim limitations:
Claim 17: said feedthrough for the lubricant is spaced from at least one of the center axes.
Claim 20: said at least one feedthrough is disposed parallel to one of the center axes.
Claim 21: aid at least one feedthrough is formed in one piece with a remainder of the journal cross
Claim 22: a plurality of feedthroughs having openings for the lubricant, said openings are disposed at two opposing said journal ends, and all of said mountings are capable of being lubricated by means of said feedthroughs.
Claim 27: said lubricant feed lines being formed in said outer caps
Claim 28: a lubricant feedline of said lubricant feedlines is formed only in one of said inner and outer joint caps assigned to said journal of said journal cross.
Claim 29: a cardan shaft body

Claim Rejections - 35 USC § 112
Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 recites the limitation, “one feedthrough being provided for a supply of the lubricant to precisely one of said mountings assigned to one of said journal-cross ends”. Each of claims 25, 26, 29 & 31 recites similarly. However, the specification fails to describe such an arrangement.  The only description/drawing that demonstrates anything close to an actual universal joint journal cross (see Fig.4) shows lubricant (nominally indicated by the three instances of reference character B) being supplied from feed line 45 to feedthrough 35 going to two mountings, not “precisely one”.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 29 recites the limitation, “a central lubricant feed line on said cardan shaft body or on one of said first and second joint yokes, and said central lubricant feed line is connected to said feed lines assigned to said ends” and claim 30 recites the limitation, “said central lubricant feed line is disposed on said first joint yoke being a non-articulated joint yoke or said cardan shaft body.”.  However there is no working example, much less an enabling disclosure, anywhere in the drawings and specification of a cardan shaft including such a central lubricant feed line. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 31, recites the limitation, “performing a lubrication of the mountings . . . by providing a rotary feedthrough”.  However there is no working example, much less an enabling disclosure, anywhere in the drawings and specification of a rotary feedthrough that could perform lubrication. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites the limitation "the standstill".  There is insufficient antecedent basis for this limitation in the claim because a standstill is previously recited in the alternative only.

Claim Rejections - 35 USC § 102
Claims 16-18, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udovidchik, SU 889936.  Udovidchik discloses journal cross (1) for a universal joint, the journal cross comprising: 
journal-cross ends (2); 
mountings (see “working surfaces”) assigned to said journal-cross ends; and 
at least one feedthrough (4) for a lubricant, said at least one feedthrough being provided for a supply of the lubricant to precisely one of said mountings assigned to one of said journal-cross ends,
wherein the universal joint has two center axes (0-0); and said feedthrough for the lubricant is spaced () from at least one of the center axes,
wherein said at least one feedthrough (4) is disposed () parallel to one of the center axes (0-0),
wherein said feedthrough is one of at least two separate feedthroughs for the lubricant.

Claims 16-18, 22, 25, 26, 31 & 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazziotti, US 5,342,240.  Mazziotti discloses a journal cross (24) for a universal joint (10) with two yokes (16, 18), the journal cross comprising: 
journal-cross ends (28); 
mountings (30) assigned to said journal-cross ends; and at least one feedthrough (68) for a lubricant (70), said at least one feedthrough being provided for a supply of the lubricant to precisely one of said mountings assigned to one of said journal-cross ends,
wherein Fig. 2 shows the universal joint has two center axes; and said feedthrough for the lubricant is spaced from at least one of the center axes,
wherein said feedthrough is one of at least two separate feedthroughs for the lubricant,
wherein said at least one feedthrough is one of a plurality of feedthroughs having openings for the lubricant, said openings are disposed at two opposing said journal ends, and all of said mountings are capable of being lubricated by means of said feedthroughs,

Claims 16-18, 21, 22 & 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers, US 1,306,229.  Myers discloses a cardan shaft, comprising: 
a cardan shaft body (4); and 
a universal joint (see title) connected to said cardan shaft body, said universal joint containing: 
a first joint yoke (17); 
a second joint yoke (23); and 
a journal cross (21) having ends (19, 22) supported in said first and second joint yokes, said journal cross further having mountings (see “bearings” at page 1, line 76 & 79) assigned to said ends and at least one feedthrough for a lubricant (page 1, line 89), said at least one feedthrough being provided for a supply of the lubricant to precisely one of said mountings assigned to one of said ends (see Fig. 1); 
feed lines (29, see also “wicks” page 1, line 101) assigned to said ends; and 
a central lubricant feed line (11, 18) on said cardan shaft body or on one of said first and second joint yokes, and said central lubricant feed line is connected to said feed lines assigned to said ends,
wherein Figs. 1-2 show the universal joint has two center axes; and said feedthrough for the lubricant is spaced from at least one of the center axes,
wherein the cardan shaft further comprises inner caps (18); outer caps (25); and lubricant feed lines for the lubricant are disposed at two positions on the universal joint and are disposed at an angle of 90 degrees with regards to each other, said lubricant feed lines being formed in said inner caps.

Claims 16-19 & 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cline, US 5,263,552.  Cline discloses a cardan shaft (A), comprising: 
a cardan shaft body (34); and 
a universal joint (30) connected to said cardan shaft body, said universal joint containing: 
a first joint yoke (36); 
a second joint yoke (40); and 
a journal cross (52) having ends (54, 56, 58, 60) supported in said first and second joint yokes, said journal cross further having mountings ( thrust bearings 54b, 56b,58b, 60b and radial bearings 62) assigned to said ends and at least one feedthrough (54a, 56a, 58a, 60a) for a lubricant, said at least one feedthrough being provided for a supply of the lubricant to precisely one of said mountings assigned to one of said ends (see Fig. 2); 
feed lines (68f, 68g, 68h, 68i) assigned to said ends; and 
a central lubricant feed line (78) on said cardan shaft body or on one of said first and second joint yokes, and said central lubricant feed line is connected to said feed lines assigned to said ends,
wherein Fig. 2 shows the universal joint has two center axes; and said feedthrough for the lubricant is spaced from at least one of the center axes,
wherein Fig. 2 shows each feedthrough has a 90 degree angle bend,
wherein the cardan shaft further comprises inner caps (70); outer caps (54b, 56b, 58b, 60b); and lubricant feed lines for the lubricant are disposed at two positions on the universal joint and are disposed at an angle of 90 degrees with regards to each other, said lubricant feed lines being formed in said outer caps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawarada discloses journal cross for a universal joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679